The opinion of the court was delivered by
Royce, J.
This bill is brought by the orator as executor of Sarah M. K. Bullock for the purpose of quieting the title of the orator as such executor to certain lands described in the bill, and which, the bill alleges, constitute a part of the estate of Sarah M. K. Bullock.
The defendant Frank Chandler, for himself and as guardian ad litem of the other defendants, who are his minor children, denies by his answer that Sarah M. K. Bullock ever had any right, title, or interest in the lands described in the bill which did or could descend to her heirs or devisees, and claims that all her rights therein terminated at her decease.
The testatrix claimed title to the lands described, as heir-at-law of her deceased husband, John Bullock, and no question is made as to her right to the same, unless the act of the Legislature passed in 1846 constituting John Chauncey Chandler heir-at-law of said John Bullock, and what was done by John Bullock in giving his consent to said act operated to defeat her right to take *624by descent that portion of his estate which by the first section of chapter 56 of- the Gen. Sts., descends to the widow, where the husband dies leaving no issue.
It is claimed by the defendant Chandler for himself and those whom he represents, and who claim title under the said John Chauncey Chandler, that by the passage of the act constituting him heir-at-law of John Bullock, and John Bullock having consented to the same, he thereby' became his heir, and capable of inheriting from him to the same extent that he would have done if he had been his child. John Bullock died intestate, and without issue, and by the statute of descents in force at the time of his death, the real estate of which he died seized, that was not required for the payment of debts and expenses of settling his estate, would descend : First, in equal shares to his children or the legal representatives of deceased children. Second, if he leave no issue his widow shall be entitled to the whole of his estate forever, if said estate shall not exeeed one thousand dollars, and if the estate shall exceed that sum, the widow shall be entitled to one thousand dollars and one half of the remainder, and the remainder of the estate shall descend in the same manner as the whole would if no widow had survived. There are further provisions in the statute prescribing to whom of the kindred of the deceased his estate shall descend, in case he leave no widow or issue.
The question is, did the adoption of John Chauncey Chandler in the manner in which it appears he was adopted, constitute him in a legal sense the child or issue of John Bullock, so that under the general statutes of descent or the special act constituting him heir, he would be entitled to the estate of John Bullock by inheritance to the exclusion of the widow ? It cannot be said that the act under and by virtue of which he was adopted, made him the child or issue of John Bullock. The words ‘ child,’ or ‘ issue,’ are defined to mean progeny or offspring, and the word ‘ issue,’ as used in the chapter of descents is construed by the 19th section of that chapter to include all the lawful lineal descendants of the ancestor. That construction accords with the definition given in Leigh v. Norbury, 13 Vesey, 340, and the cases cited in 2 Redfield on *625Wills, 356. The Legislature could not give inheritable blood to John Chauncey Chandler; and if he inherits, it must be for the reason that the Legislature has arbitrarily designated him as the heir in exclusion of those who, but for that act, would have inherited John Bullock’s estate. That act does not profess to repeal any portion of the then statute law upon the subject of descents. It is not shown that the wife of John Bullock was instrumental in procuring its passage, or ever approved of it, and it was in derogation of the rights secured to her by law, in case she survived her husband.
We have not been referred to any case that has been before the courts in this State in which the question of the effect and construction of an act of adoption passed by the Legislature has been considered, except that of Moore et al. v. Estate of Moore, 35 Vt. 98. The act of adoption in that case constituted the person adopted heir-at-law of John B. and Sally Dunbar in as full and perfect a manner as if she had been the daughter of the said John B. and Sally Dunbar born in lawful wedlock. Richard Moore died intestate leaving no issue, father, mother or lineal heir ; Sally Dunbar was his sister, and died before the intestate, without issue ; and the question presented was, whether the person adopted was entitled, as the legal representative of Sally Dunbar, to a distributive share of the estate of the intestate. The court held that the party adopted did not become an heir of the intestate by right of representation through Mrs. Dunbar; and that, as it seems to us, was all that it was necessary to decide. If the question had been in that case between the widow and the party adopted, and under an act like the one now under consideration, what is said by the court would be authority upon the construction to be given to this act. In that case it will be observed that Mrs. Dunbar gave her assent to the act, and so it might be said that as far as she had power she had designated who was to inherit her estate, so what was said by the learned judge who drew up the opinion, that by the act and the action taken under it the adopted person became heir-at-law to Mr. and Mrs. Dunbar, might in that ease have been an allowable construction to put upon the act, and might have been just and equitable upon the facts of that case.
*626It is not necessary to determine upon the issue here made whether John Chauncey Chandler would be entitled, as heir to the estate of John Bullock to the exclusion of collateral heirs or not; but we hold that he is not entitled as such heir to that portion of his estate which it appears was assigned under the statute to his widow. It is not necessary to pass upon the other questions made in the case.
The decree of the Court of Chancery is affirmed, and cause remanded.